            Case 5:19-cv-01389-DAE Document 1 Filed 11/27/19 Page 1 of 16



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,         §
                                  §
           Plaintiff,             §
                                  §
v.                                §                        CIVIL ACTION NO.: 5:19-cv-01389
                                  §
MICHAEL H. THOMAS, MARGARITA      §
THOMAS, UNITED BUILT HOMES LLC, §
GONZALES COUNTY TAX               §
ASSESSOR-COLLECTOR,               §
GUADALUPE COUNTY TAX              §
ASSESSOR-COLLECTOR,               §
ESTATE OF THOMAS S. BRYAN,        §
ESTATE OF PEGGY L. HAILEY,        §
ESTATE OF WALTER SCOTT VOGES,     §
CONNIE Y. NANCE, KAREN L. COOLEY, §
BASIC ENERGY SERVICES LP, and     §
RAILROAD COMMISSION OF TEXAS,     §
                                  §
           Defendants.            §

                                          COMPLAINT

       The United States of America, pursuant to 26 U.S.C. §§ 7401 and 7403, at the direction

of a delegate of the Attorney General of the United States, and with the authorization and

sanction of a delegate of the Secretary of the Treasury, brings this civil action (1) to reduce to

judgment unpaid federal tax liabilities owed by Michael H. Thomas and Margarita Thomas, and

(2) to enforce the associated federal tax liens against certain real property belonging to them.

For its complaint, the United States alleges as follows:

                           JURISDICTION, VENUE AND PARTIES

       1.       Jurisdiction is conferred upon this district court pursuant to 26 U.S.C. §§ 7402(a)

and 7403, and 28 U.S.C. §§ 1331, 1340, and 1345.




                                                 -1-
              Case 5:19-cv-01389-DAE Document 1 Filed 11/27/19 Page 2 of 16



         2.       Venue is proper pursuant to 28 U.S.C. §§ 1391(b) and 1396 because the taxpayers

reside in this district and the real property at issue is located in this district.

         3.       Plaintiff is the United States of America.

         4.       Defendant Michael H. Thomas (also known as Mike H. Thomas) is a taxpayer

and resides in Nixon, Gonzales County, Texas, within the jurisdiction of this Court. Defendant

Michael H. Thomas was divorced from Margarita Thomas pursuant to an Agreed Final Decree of

Divorce dated February 8, 2018, entered by the 25th Judicial District Court, Guadalupe County,

Texas.

         5.       Defendant Margarita Thomas is a taxpayer and resides in San Marcus, Guadalupe

County, Texas, within the jurisdiction of this Court. Defendant Margarita Thomas was divorced

from Michael H. Thomas pursuant to an Agreed Final Decree of Divorce dated February 8, 2018,

entered by the 25th Judicial District Court, Guadalupe County, Texas.

         6.       Defendant United Built Homes, LLC (formerly known as United Bilt Homes,

L.L.C.) is joined as a party as required by 26 U.S.C. § 7403(b) because it may claim an interest

in the Guadalupe County, Texas property upon which the United States seeks to enforce its liens.

Defendant United Built Homes, LLC may be served by its registered agent, Registered Agent

Solutions, Inc, 1701 Directors Blvd., Suite 300, Austin, Texas 78744.

         7.       Defendant Gonzales County, Texas Tax Assessor-Collector, is joined as a party as

required by 26 U.S.C. § 7403(b) because it may claim an ad valorem tax lien interest in the

Gonzales County, Texas property upon which the United States seeks to enforce its liens.

         8.       Defendant Guadalupe County, Texas Tax Assessor-Collector, is joined as a party

as required by 26 U.S.C. § 7403(b) because it may claim an ad valorem tax lien interest in the

Guadalupe County, Texas property upon which the United States seeks to enforce its liens.




                                                    -2-
            Case 5:19-cv-01389-DAE Document 1 Filed 11/27/19 Page 3 of 16



       9.       Defendant Estate of Thomas S. Bryan, is joined as a party as required by

26 U.S.C. § 7403(b) because it may claim an interest in the Gonzales County, Texas property

upon which the United States seeks to enforce its liens. Defendant Estate of Thomas S. Bryan

may be served by serving Shirley W. Bryan, Lake City, San Patricio County, Texas.

       10.      Defendant Estate of Peggy L. Hailey, is joined as a party as required by 26 U.S.C.

§ 7403(b) because it may claim an interest in the Gonzales County, Texas property upon which

the United States seeks to enforce its liens. Defendant Estate of Peggy L. Hailey may be served

by serving Ernest B. Hailey III, The Woodlands, Montgomery County, Texas.

       11.      Defendant Estate of Walter Scott Voges is joined as a party as required by

26 U.S.C. § 7403(b) because it may claim an interest in the Guadalupe County, Texas property

upon which the United States seeks to enforce its liens. Defendant Estate of Walter Scott Voges

may be served by serving Connie Y. Nance, New Braunfels, Guadalupe County, Texas

       12.      Defendant Connie Y. Nance is joined as a party as required by 26 U.S.C.

§ 7403(b) because she may claim an interest in the Guadalupe County, Texas property upon

which the United States seeks to enforce its liens. Defendant Connie Y. Nance may be served in

New Braunfels, Guadalupe County, Texas.

       13.      Defendant Karen L. Cooley is joined as a party as required by 26 U.S.C.

§ 7403(b) because she may claim an interest in the Gonzales County, Texas property upon which

the United States seeks to enforce its liens. Defendant Karen Cooley may be served in Houston,

Harris County, Texas.

       14.      Defendant Basic Energy Services, LP, is joined as a party as required by

26 U.S.C. § 7403(b) because it may claim an interest in the Gonzales County, Texas property

upon which the United States seeks to enforce its liens. Defendant Basic Energy Services, LP




                                                -3-
           Case 5:19-cv-01389-DAE Document 1 Filed 11/27/19 Page 4 of 16



may be served by its registered agent CT Corporation System, 1999 Bryan St., Ste. 900, Dallas,

Texas 75201.

         15.      Defendant, the Railroad Commission of Texas is an agency of the State of Texas,

and is joined as a party as required by 26 U.S.C. § 7403(b) because it may claim an interest in

the properties upon which the United States seeks to enforce its liens. The Railroad

Commission of Texas may be served by service on the agency at its offices in Travis County,

Texas, William B. Travis State Office Building, 1701 North Congress Avenue, Austin, Texas

78701.

                                   THE SUBJECT PROPERTIES

         16.      The title of the first parcel of real property upon which the United States seeks to

enforce its federal tax liens is owned or held, pursuant to an Agreed Final Decree of Divorce

dated February 8, 2018, entered by the 25th Judicial District Court, Guadalupe County, Texas, in

the names of: (i) Michael H. Thomas, an undivided one-half interest in the real property; and

(ii) Margarita Thomas, an undivided one-half interest in the real property, and consists of the

land, minerals (including two oil & gas wells, Moore #1 and Moore #2), along with all

improvements, buildings, and appurtenances thereon, now known as and numbered 1702 County

Road 116, Nixon, Gonzales County, Texas 78140 (the “Gonzales Property”). The legal

description of the Gonzales Property is as follows:

               Property ID: 20383; DAVID O. WARREN LEAGUE AND LABOR Survey,
               Abstract No. 467; 1.000 Acre; Recorded in the Gonzalez County Deed
               Records, Vol. 765, Page 286; Deed Date March 27, 1996.

               Property ID: 10197; DAVID O. WARREN LEAGUE AND LABOR Survey,
               Abstract No. 467; 74.553 Acre; Recorded in the Gonzalez County Deed
               Records, Vol. 765, Page 286; Deed Date March 27, 1996.

         17.      The title of the second parcel of real property upon which the United States seeks

to enforce its federal tax liens is owned or held, pursuant to an Agreed Final Decree of Divorce


                                                   -4-
         Case 5:19-cv-01389-DAE Document 1 Filed 11/27/19 Page 5 of 16



dated February 8, 2018, entered by the 25th Judicial District Court, Guadalupe County, Texas, in

the names of: (i) Michael H. Thomas, an undivided one-half interest in the real property; and

(ii) Margarita Thomas, an undivided one-half interest in the real property, and consists of the

land, along with all improvements, buildings, and appurtenances thereon, and one-half of all

minerals, and now known as and numbered 5348 Dreibrodt Road, San Marcus, Guadalupe

County, Texas 78666 (the “Guadalupe Property”). The legal description of the Guadalupe

Property is as follows:

             Property ID: 116832; J. T. MURPHY Survey; Abstract No. 233; 1.000 Acre;
             Recorded in the Guadalupe County Deed Records Vol. 4218, Page 0510, Deed # 14-
             006961; along with any and all out-buildings (including contents of said out-
             buildings) and improvements;

             Property ID: 66080; JAMES W. KELLER Survey; Abstract No. 201; 12.6810 Acres;
             Recorded in the Guadalupe County Deed Records; along with any and all out-
             buildings (including contents of said out-buildings) and improvements; and

             Property ID: 68016; J. T. MURPHY Survey; Abstract No. 233; 27.9230 Acres;
             Recorded in the Guadalupe County Deed Records; along with any and all out-
             buildings (including contents of said out buildings) and improvements.

       18.      A one-third property interest in any and all minerals, oil and gas royalties

pertaining to Lease # 13291, dated August 29, 1994, recorded in Volume 748, Page 205 Official

Records of Gonzalez County, Texas (the “201.471 Mineral Property”) upon which the United

States seeks to enforce its federal tax liens, which one-third interest in the 201.471 Mineral

Property is owned or held as follows pursuant to that Agreed Final Decree of Divorce dated

February 8, 2018, entered by the 25th Judicial District Court, Guadalupe County, Texas:

Margarita Thomas- an undivided one-half interest in the 201.471 Mineral Property; and Michael

H. Thomas- an undivided one-half interest in the 201.471 Mineral Property. The co-owners of

the 201.471 Mineral Property are: (i) the Estate of Thomas S. Bryan, his heirs and assigns; and




                                                 -5-
         Case 5:19-cv-01389-DAE Document 1 Filed 11/27/19 Page 6 of 16



(2) the Estate of Peggy L. Hailey, her heirs and assigns. The legal description of the 201.471

Mineral Property is as follows:

             Minerals in and under tract of 201.471 acres of land, out of the David O, Warren
             League and Labor Survey, Abstract No. 467; Gonzales County, Texas.

       19.      A two per cent (2%) overriding royalty interest in 160 acres (consisting of 80

acres around the Moore Well #1 and 80 acres around the Moore Well #2) being a part of the

David O. Warren League and Labor Survey, Abstract No. 467, Gonzales County, Texas,

transferred by Tex Cal Oil Co., Inc. to Michael H. Thomas and Margarita Thomas on or about

February 8, 2001, and recorded in Volume 844, Page 981, Gonzales County, Texas Official

Records (the “160 Acre 2% ORRI”), of all the oil, gas, casing head gas and other vaporous or

gaseous substances produced from land set out in the oil and gas leases as described in a

Ratification of Oil and Gas Lease dated July 1, 2000, executed by Thomas S. Bryan, et al. to Tex

Cal Oil Company, and recorded in Volume 837, Page 118, Gonzales County, Texas Official

Records, upon which the United States seeks to enforce its federal tax liens.

       20.      A two per cent (2%) overriding royalty interest in 177.655 acres out of the John

Pevyhouse 212 Acre Survey, Abstract No. 392, and out of the Juan Jose Tejada League and

Labor Survey, Abstract No. 4448, situated in Gonzales and Wilson Counties, Texas, transferred

by Tex Cal Oil Co., Inc. to Michael H. Thomas and Margarita Thomas on or about May 18,

2001, and recorded in Volume 849, Page 189, Gonzales County, Texas Official Records (the

“177 Acre 2% ORRI”), of all the oil, gas, casing head gas and other vaporous or gaseous

substances produced from land set out in the oil and gas leases as described in an oil and gas

lease dated November 1, 2000, recorded in Volume 841, Page 750 of the Gonzales County,

Texas Official Records and in Volume 1048, Page 839 of the Wilson County, Texas Official

Records, upon which the United States seeks to enforce its federal tax liens.



                                                -6-
         Case 5:19-cv-01389-DAE Document 1 Filed 11/27/19 Page 7 of 16



                                           COUNT I
               Judgment against Michael H. Thomas for Income Tax Liabilities
       21.     On the following dates, a delegate of the Secretary of the Treasury made

assessments against Michael H. Thomas for federal income taxes and penalties for tax periods

2005 through 2011, and in the following amounts, which have balances due with accruals and

costs as of October 31, 2019, as set forth in the following table. The assessments for tax periods

2005 through 2011 against Michael H. Thomas are pursuant to a United States Tax Court

decision entered April 27, 2016. (See attached Exhibit A).

  Tax Period      Assessment            Assessment Type              Amount    Balance Due
    Ending           Date                                            Assessed @ 10/31/2019
 12/31/2005      06/20/2016      Tax                                 $1,072.00    $2,860.81
                 06/20/2016      Late Payment of Tax Penalty           $268.00
                                 § 6651(a)(2)
                 06/20/2016      Late Filing of Tax Return             $241.20
                                 Penalty § 6651(a)(1)
 12/31/2006      06/20/2016      Tax                                  $2,129.00        $5,089.39
                 06/20/2016      Late Payment of Tax Penalty            $530.50
                                 § 6651(a)(2)
                 06/20/2016      Late Filing of Tax Return             $477.45
                                 Penalty § 6651(a)(1)
                 06/20/2016      Estimated Tax Penalty § 6654          $100.40
 12/31/2007      06/20/2016      Tax                                $21,234.00       $47,969.13
                 06/20/2016      Late Payment of Tax Penalty         $5,306.75
                                 § 6651(a)(2)
                 06/20/2016      Late Filing of Tax Return            $4,776.08
                                 Penalty § 6651(a)(1)
                 06/20/2016      Estimated Tax Penalty § 6654          $966.10
 12/31/2008      06/20/2016      Tax                                $20,739.00       $44,452.06
                 06/20/2016      Late Payment of Tax Penalty         $5,184.75
                                 § 6651(a)(2)
                 06/20/2016      Late Filing of Tax Return            $4,666.28
                                 Penalty § 6651(a)(1)
                 06/20/2016      Estimated Tax Penalty § 6654          $666.50
 12/31/2009      06/20/2016      Tax                                $12,899.00       $25,781.83
                 06/20/2016      Late Payment of Tax Penalty         $3,124.75
                                 § 6651(a)(2)



                                               -7-
         Case 5:19-cv-01389-DAE Document 1 Filed 11/27/19 Page 8 of 16



                 06/20/2016      Late Filing of Tax Return           $2,812.28
                                 Penalty § 6651(a)(1)
                 06/20/2016      Estimated Tax Penalty § 6654          $299.23
 12/31/2010      06/20/2016      Tax                                $18,876.00       $36,870.71
                 06/20/2016      Late Payment of Tax Penalty         $4,619.00
                                 § 6651(a)(2)
                 06/20/2016      Late Filing of Tax Return           $4,157.10
                                 Penalty § 6651(a)(1)
                 06/20/2016      Estimated Tax Penalty § 6654          $396.22
 12/31/2011      06/20/2016      Tax                                $19,825.00       $38,475.43
                 06/20/2016      Late Payment of Tax Penalty         $3,305.73
                                 § 6651(a)(2)
                 06/20/2016      Late Filing of Tax Return           $4,460.63
                                 Penalty § 6651(a)(1)
                 06/20/2016      Estimated Tax Penalty § 6654          $392.49


       22.     On the following dates, a delegate of the Secretary of the Treasury made

assessments against Michael H. Thomas and Margarita Thomas for federal income taxes and

penalties for tax periods 2013 through 2015, and in the following amounts, which have balances

due with accruals and costs as of October 31, 2019, as set forth in the following table. The

assessments are from self-reported joint income tax returns (Forms 1040) filed by Michael H.

Thomas and Margarita Thomas.

  Tax Period     Assessment            Assessment Type               Amount    Balance Due
    Ending          Date                                             Assessed  @ 10/31/2019
 12/31/2013      11/24/2014      Tax                                $66,973.00   $91,841.84
                 11/24/2014      Late Payment of Tax Penalty         $2,675.68
                                 § 6651(a)(2)
                 05/22/2017      Additional Tax                     $37,354.00
                 05/22/2017      Late Payment of Tax Penalty         $3,293.63
                                 § 6651(a)(2)
                 05/22/2017      Understatement of Tax Penalty       $7,470.80
 12/31/2014      11/23/2015      Tax                               $243,584.00      $359,212.32
                 11/23/2015      Late Payment of Tax Penalty         $9,723.36
                                 § 6651(a)(2)
                 11/23/2015      Estimated Tax Penalty § 6654        $1,469.00




                                               -8-
         Case 5:19-cv-01389-DAE Document 1 Filed 11/27/19 Page 9 of 16



 12/31/2015      11/21/2016      Tax                                   $1,488.00        $2,267.92
                 11/21/2016      Late Payment of Tax Penalty              $59.48
                                 § 6651(a)(2)
                 11/21/2016      Estimated Tax Penalty § 6654             $27.00


       23.     On the following dates, a delegate of the Secretary of the Treasury made

assessments against Michael H. Thomas for federal income taxes and penalties for tax periods

2016 and 2017, and in the following amounts, which have balances due with accruals and costs

as of October 31, 2019, as set forth in the following table. The assessments are from self-

reported income tax returns (Form 1040) filed by Michael H. Thomas.

  Tax Period      Assessment            Assessment Type               Amount     Balance Due
    Ending           Date                                             Assessed   @ 10/31/2019
 12/31/2016      11/20/2017      Tax                                   $2,149.00    $2,966.80
                 11/20/2017      Late Payment of Tax Penalty              $82.28
                                 § 6651(a)(2)
                 11/20/2017      Estimated Tax Penalty § 6654             $50.00
 12/31/2017      02/25/2019      Tax                                   $3,205.00          $879.23
                 02/25/2019      Late Payment of Tax Penalty              $39.71
                                 § 6651(a)(2)


       24.     A delegate of the Secretary of the Treasury gave notice and demand for payment

of the income tax liabilities described above to Michael H. Thomas. After the application of

statutory interest, penalties, other additions, abatements, payments, and credits, the income tax

liabilities described above had a $658,667.47 unpaid balance due of as of October 31, 2019.

       25.     Despite notice and demand for payment, Michael H. Thomas has failed,

neglected, or refused to fully pay the income tax liabilities described above.

       26.     This action has been commenced within the applicable statute of limitations,

26 U.S.C. § 6502. Nonetheless, on September 11, 2014, Michael H. Thomas and Margarita

Thomas filed a petition in the United States Tax Court regarding their income tax liabilities for

tax years 2005 through 2011 (see Tax Court docket no. 21603-14), and a stipulated decision was


                                                -9-
         Case 5:19-cv-01389-DAE Document 1 Filed 11/27/19 Page 10 of 16



entered on April 27, 2016. On June 21, 2018, Michael H. Thomas and Margarita Thomas filed

a petition in the United States Tax Court regarding their 2013 income tax liability and a CDP

determination (see Tax Court docket no. 12398-18); however, the case was dismissed on

September 24, 2018 for lack of jurisdiction. Michael H. Thomas also filed a chapter 7

bankruptcy case on April 5, 2017, in the Western District of Texas (Case No. 17-50822-cag),

which was dismissed by the bankruptcy court on May 17, 2017. Michael H. Thomas did not

receive a discharge in his chapter 7 bankruptcy case and his income tax liabilities are not

discharged.

       27.     Pursuant to 26 U.S.C. § 7402, the United States is entitled to a judgment that

Michael H. Thomas is liable to the United States for the income tax liabilities in the amount of

$658,667.47 as of October 31, 2019, plus prejudgment and post judgment interest thereon at the

rates set forth in 26 U.S.C. § 6601, 6621 and 28 U.S.C. § 1961(c), until paid.

                                              COUNT II

                Judgment against Margarita Thomas for Income Tax Liabilities

       28.     On the following dates, a delegate of the Secretary of the Treasury made

assessments against Margarita Thomas for federal income taxes and penalties for tax periods

2007 through 2011, and in the following amounts, which have balances due with accruals and

costs as of October 31, 2019, as set forth in the following table. The assessments for tax periods

2007 through 2011 against Margarita Thomas are pursuant to a United States Tax Court decision

entered April 27, 2016. (See attached Exhibit A).




                                               -10-
         Case 5:19-cv-01389-DAE Document 1 Filed 11/27/19 Page 11 of 16



  Tax Period     Assessment            Assessment Type               Amount     Balance Due
    Ending           Date                                            Assessed   @ 10/31/2019
 12/31/2007      06/20/2016     Tax                                   $9,755.00   $11,166.77
                 06/20/2016     Late Payment of Tax Penalty           $2,437.00
                                § 6651(a)(2)
                 06/20/2016     Late Filing of Tax Return             $2,193.30
                                Penalty § 6651(a)(1)
                 06/20/2016     Estimated Tax Penalty § 6654            $443.66
 12/31/2008      06/20/2016     Tax                                   $8,838.00      $18,928.90
                 06/20/2016     Late Payment of Tax Penalty           $2,209.50
                                § 6651(a)(2)
                 06/20/2016     Late Filing of Tax Return             $1,988.55
                                Penalty § 6651(a)(1)
                 06/20/2016     Estimated Tax Penalty § 6654            $284.01
 12/31/2009      06/20/2016     Tax                                   $4,116.00       $8,368.61
                 06/20/2016     Late Payment of Tax Penalty           $1,029.00
                                § 6651(a)(2)
                 06/20/2016     Late Filing of Tax Return              $926.10
                                Penalty § 6651(a)(1)
 12/31/2010      06/20/2016     Tax                                   $7,350.00      $14,656.40
                 06/20/2016     Late Payment of Tax Penalty           $1,837.50
                                § 6651(a)(2)
                 06/20/2016     Late Filing of Tax Return             $1,653.75
                                Penalty § 6651(a)(1)
                 06/20/2016     Estimated Tax Penalty § 6654            $157.60
 12/31/2011      06/20/2016     Tax                                   $9,344.00      $18,132.15
                 06/20/2016     Late Payment of Tax Penalty           $2,336.00
                                § 6651(a)(2)
                 06/20/2016     Late Filing of Tax Return             $2,102.40
                                Penalty § 6651(a)(1)
                 06/20/2016     Estimated Tax Penalty § 6654           $185.02


       29.     On the following dates, a delegate of the Secretary of the Treasury made

assessments against Margarita Thomas for federal income taxes and penalties for tax periods

2013 through 2015, and in the following amounts, which have balances due with accruals and

costs as of October 31, 2019, as set forth in the following table. The assessments are from self-

reported joint income tax returns (Forms 1040) filed by Michael H. Thomas and Margarita

Thomas. Should the United States collect the income tax liabilities for 2013 through 2015 from


                                               -11-
         Case 5:19-cv-01389-DAE Document 1 Filed 11/27/19 Page 12 of 16



Michael H. Thomas, the United States will not seek collection of the 2013 through 2015 income

tax liabilities from Margarita Thomas.

  Tax Period      Assessment             Assessment Type                Amount    Balance Due
    Ending           Date                                              Assessed   @ 10/31/2019
 12/31/2013      11/24/2014       Tax                                  $66,973.00   $91,741.35
                 11/24/2014       Late Payment of Tax Penalty           $2,675.68
                                  § 6651(a)(2)
                 05/22/2017       Additional Tax                       $37,354.00
                 05/22/2017       Late Payment of Tax Penalty           $3,293.63
                                  § 6651(a)(2)
                 05/22/2017       Understatement of Tax Penalty         $7,470.80
 12/31/2014      11/23/2015       Tax                                 $243,584.00    $359,212.32
                 11/23/2015       Late Payment of Tax Penalty           $9,723.36
                                  § 6651(a)(2)
                 11/23/2015       Estimated Tax Penalty § 6654          $1,469.00
 12/31/2015      11/21/2016       Tax                                   $1,488.00       $2,267.92
                 11/21/2016       Late Payment of Tax Penalty              $59.48
                                  § 6651(a)(2)
                 11/21/2016       Estimated Tax Penalty § 6654            $27.00


       30.     A delegate of the Secretary of the Treasury gave notice and demand for payment

of the income tax liabilities described above to Margarita Thomas. After the application of

statutory interest, penalties, other additions, abatements, payments, and credits, the income tax

liabilities described above had a $524,474.42 unpaid balance due of as of October 31, 2019.

       31.     Despite notice and demand for payment, Margarita Thomas has failed, neglected,

or refused to fully pay the income tax liabilities described above.

       32.     This action has been commenced within the applicable statute of limitations,

26 U.S.C. § 6502. Nonetheless, on September 11, 2014, Michael H. Thomas and Margarita

Thomas filed a petition in the United States Tax Court regarding their income tax liabilities for

tax years 2005 through 2011 (see Tax Court docket no. 21603-14), and a stipulated decision was

entered on April 27, 2016. On June 21, 2018, Michael H. Thomas and Margarita Thomas filed



                                                -12-
         Case 5:19-cv-01389-DAE Document 1 Filed 11/27/19 Page 13 of 16



a petition in the United States Tax Court regarding their 2013 income tax liability and a CDP

determination (see Tax Court docket no. 12398-18); however, the case was dismissed on

September 24, 2018 for lack of jurisdiction.

       33.     Pursuant to 26 U.S.C. § 7402, the United States is entitled to a judgment that

Margarita Thomas is liable to the United States for the income tax liabilities in the amount of

$524,474.42 as of October 31, 2019, plus prejudgment and post judgment interest thereon at the

rates set forth in 26 U.S.C. § 6601, 6621 and 28 U.S.C. § 1961(c), until paid.

                                             COUNT III

                                Enforcement of Federal Tax Liens

       34.     Pursuant to 26 U.S.C. §§ 6321 and 6322, as a result of the neglect, refusal or

failure by Michael H. Thomas and/or Margarita Thomas to pay the tax liabilities described above

after notice and demand, federal tax liens arose on the dates of the assessments, and attached to

all property and rights to property belonging to Michael H. Thomas and/or Margarita Thomas,

including the Gonzales Property, the Guadalupe Property, the 201.471 Mineral Property, the 160

Acre 2% ORRI, and the 177 Acre 2% ORRI.

       35.     Additionally, the Internal Revenue Service publicly filed Notices of Federal Tax

Lien (“NFTL”) in accordance with 26 U.S.C. § 6323(f) against Defendant Michael H. Thomas

(a/k/a Mike H. Thomas) individually, and against Defendants Michael H. Thomas and Margarita

Thomas jointly with the County Recorders of Gonzales County, Texas and Guadalupe County,

Texas in regard to the tax liabilities described herein, on the following dates, as set forth in the

following table:




                                                 -13-
         Case 5:19-cv-01389-DAE Document 1 Filed 11/27/19 Page 14 of 16



               Type              Tax Periods            Date NFTL                     County
              of Tax               Ending                  Filed                     NFTL Filed
          Income         12/31/2005; 12/31/2006;        07/25/2016^                   Gonzales
                         12/31/2007; 12/31/2008;
                         12/31/2009; 12/31/2010;
                         12/31/2011
          Income         12/31/2005; 12/31/2006;        06/25/2018^                   Guadalupe
                         12/31/2007; 12/31/2008;
                         12/31/2009; 12/31/2010;
                         12/31/2011; 12/31/2015
          Income         12/31/2013; 12/31/2014         04/18/2016*                   Gonzales
          Income         12/31/2013; 12/31/2014         04/18/2016*                   Guadalupe
          Income         12/31/2013; 12/31/2016         07/16/2018^                   Gonzales
          Income         12/31/2013; 12/31/2016         07/16/2018^                   Guadalupe
          Income         12/31/2015                     02/01/2017*                   Gonzales
            ^ NFTL filed against Michael H. Thomas individually.
            * NFTL filed against Michael H. Thomas and Margarita Thomas.

        36.     Pursuant to 26 U.S.C. § 7403, the United States is entitled to enforce the federal

tax liens described above against the Gonzales Property, the Guadalupe Property, the 201.471

Mineral Property, the 160 Acre 2% ORRI, and the 177 Acre 2% ORRI, and have them sold in a

judicial sale or by a receiver appointed for that purpose, free and clear of all rights, titles, claims,

liens, and interests of the parties, including any rights of redemption, with the proceeds of the

sale distributed as follows: First, to pay the costs and expenses of the sale, including any costs

and expenses incurred to secure and maintain the Gonzales Property, the Guadalupe Property,

the 201.471 Mineral Property, the 160 Acre 2% ORRI, and the 177 Acre 2% ORRI; Second, to

defendants Gonzales County, Texas and Guadalupe County, Texas to pay any real estate taxes

due and owing which are entitled to priority under 26 U.S.C. § 6323(b)(6); Third, to the United

States to pay the tax liabilities described above; and, Fourth, to the other parties in accordance

with the law or, as otherwise determined by the Court in accordance with the law.




                                                  -14-
         Case 5:19-cv-01389-DAE Document 1 Filed 11/27/19 Page 15 of 16



                                               PRAYER

        WHEREFORE, the United States of America prays for a judgment determining:

        A.      That Michael H. Thomas is liable to the United States for the income tax

liabilities for tax periods 2005 through 2011, and 2013 through 2017 in the amount of

$658,667.47 as of October 31, 2019, plus prejudgment and post judgment interest thereon at the

rates set forth in 26 U.S.C. § 6601, 6621 and 28 U.S.C. § 1961(c), until paid;

        B.      That Margarita Thomas is liable and indebted to the United States for income tax

liabilities for tax periods 2007 through 2011, an 2013 through 2015 in the amount of

$524,474.42 as of October 31, 2019, plus prejudgment and post judgment interest thereon at the

rates set forth in 26 U.S.C. § 6601, 6621 and 28 U.S.C. § 1961(c), until paid;

        C.      That the federal tax liens securing the liabilities described in this complaint shall

be enforced against the Gonzales Property, the Guadalupe Property, the 201.471 Mineral

Property, the 160 Acre 2% ORRI, and the 177 Acre 2% ORRI by ordering the sale of the

Gonzales Property, the Guadalupe Property, the 201.471 Mineral Property, the 160 Acre 2%

ORRI, and the 177 Acre 2% ORRI in a judicial sale, or by a receiver appointed for that purpose,

free and clear of all rights, titles, claims, liens, and interests of the parties, including any rights of

redemption, with the proceeds of the sale distributed as follows: First, to pay the costs and

expenses of the sale, including any costs and expenses incurred to secure and maintain the

Gonzales Property, the Guadalupe Property, the 201.471 Mineral Property, the 160 Acre 2%

ORRI, and the 177 Acre 2% ORRI; Second, to the defendant Gonzales County, Texas and

Guadalupe County, Texas to pay any real estate taxes due and owing which are entitled to

priority under 26 U.S.C. § 6323(b)(6); Third, to the plaintiff United States of America to pay the

liabilities set forth above; and, Fourth, to the other parties in accordance with the law; or, as

otherwise determined by the Court in accordance with the law; and


                                                  -15-
         Case 5:19-cv-01389-DAE Document 1 Filed 11/27/19 Page 16 of 16



       D.      That awards the United States such other and further relief as this Court deems

just and proper, including its costs incurred in this action and for any surcharge authorized by

28 U.S.C. § 3011.

Dated: November 27, 2019.                           Respectfully submitted,

                                                    RICHARD E. ZUCKERMAN
                                                    Principal Deputy Assistant Attorney General

                                                By: /s/ David G. Adams
                                                   DAVID G. ADAMS
                                                   State Bar No. 00793227
                                                   Trial Attorney, Tax Division
                                                   U.S. Department of Justice
                                                   717 N. Harwood St., Suite 400
                                                   Dallas, Texas 75201
                                                   Phone: (214) 880-9737
                                                   Fax: (214) 880-9741
                                                   david.g.adams@usdoj.gov
                                                   ATTORNEY FOR THE UNITED STATES




                                               -16-
      Case 5:19-cv-01389-DAE Document 1-1 Filed 11/27/19 Page 1 of 4




                      UNITED STATES TAX COURT

MICHAEL H. THOMAS &                    )
MARGARITA THOMAS,                      )
                                       )
                      Petitioners,     )

                      v.               )   Docket No.   21603-14

COMMISSIONER OF INTERNAL REVENUE,      )

                      Respondent.      )

                               DECISION

     Pursuant to the agreement of the parties in this case, it
is


     ORDERED AND DECIDED: That there are deficiencies in income
tax due from petitioner Michael H. Thomas for the taxable years
2005, 2006, 2007, 2008, 2009, 2010, and 2011 in the amounts of
$1,072.00, $2,129.00, $21,234.00, $20,739.00, $12,499.00,
$18,476.00, and $19,825.00, respectively;

     That there are additions to tax due from petitioner Michael
H. Thomas pursuant to I.R.C. § 6651(a)(1) for the taxable years
2005, 2006, 2007, 2008, 2009, 2010, and 2011 in the amounts of
$241.20, $477.45, $4,776.08, $4,666.28, $2,812.28, $4,157.10,
and $4,460.63, respectively;

     That there are additions to tax due from petitioner Michael
H. Thomas pursuant to I.R.C. § 6651(a)(2) for the taxable years
2005, 2006, 2007, 2008, 2009, 2010, and 2011 in the amounts of
$268.00, $53'0.50, $5,306.75, $5,184.75, $3,124.75, $4,619.00,
and àn amount which cannot be computed at this time, as the
period for which the addition to tax is calculated continues to
run, respectively;

      That there is no addition to tax due from petitioner
Michael H. Thomas pursuant to I.R.C. § 6654 for the taxable year
2005;

     That there are additions to tax due from petitioner Michael
H. Thomas pursuant to I.R.C. § 6654 for the taxable years 2006,
2007, 2008, 2009, 2010, and 2011 in the amounts of $100.i40,
$966.10, $666.50, $299.23, $396.22, and $392.49, respectively;

                                                            Government
                              SERVED APR 2 7 2016             Exhibit
                                                            _____________
                                                                  A
           Case 5:19-cv-01389-DAE Document 1-1 Filed 11/27/19 Page 2 of 4
s1




     Docket No. 21603-14              - 2 -

          That there is no deficiency in income tax due from, nor
     overpayment due to, petitioner Margarita Thomas for the taxable
     year 2005;

           That there are deficiencies in income tax due from
     petitioner Margarita Thomas for the taxable years 2006, 2007,
     2008, 2009, 2010, and 2011 in the amounts of $588.00, $9,755.00,
     $8,838.00, $4,116.00, $7,350.00, and $9,344.00, respectively;

          That there is no addition to tax due from petitioner
     Margarita Thomas pursuant to I.R.C. § 6651(a)(1) for the taxable
     year 2005;

          That there are additions to tax due from petitioner
     Margarita Thomas pursuant to I.R.C. § 6651(a)(1) for the taxable
     years 2006, 2007, 2008, 2009, 2010, and 2011 in the amounts of
     $130.73, $2,193.30, $1,988.55, $926.10, $1,653.75, and
     $2,102.40, respectively;

          That there is no addition to tax due from petitioner
     Margarita Thomas pursuant to I.R.C. § 6651(a)(2) for the taxable
     year 2005;

          That there are additions to tax due from petitioner
     Margarita Thomas pursuant to I.R.C. § 6651(a)(2) for the taxable
     years 2006, 2007, 2008, 2009, 2010, and 2011 in the amounts of
     $145.25, $2,437.00, $2,209.50, $1,029.00, $1,837.50, and an
     amount which cannot be computed at this time, as the period for
     which the addition to tax is calculated continues to run,
     respectively;.

          That there is no addition to tax due from petitioner
     Margarita Thomas pursuant to I.R.C. § 6654 for the taxable year
     2009; and
      Case 5:19-cv-01389-DAE Document 1-1 Filed 11/27/19 Page 3 of 4




Docket No. 21603-14              - 3 -

     That there are additions to tax due from petitioner
Margarita Thomas pursuant to I.R.C. § 6654 for the taxable years
2007, 2008, 2010, and 2011 in the amounts of $443.66, $284.01,
$157.60, and $185.02, respectively.




                                  (Signed) Cary Douglas Pugh
                                              Judge

Entered: APR 2 7 2018
                      *     *      *      *       *




     It is hereby stipulated that the Court may enter the
foregoing decision in this case.

      It is further stipulated that petitioners have both elected
married filing separate filing status, and therefore their
deficiencies and additions to tax listed above are their own
liabilities, and are not joint liabilities.

      It is further stipulated that interest will be assessed as
provided by law on the deficiencies and additions to tax due
from petitioners.
          Case 5:19-cv-01389-DAE Document 1-1 Filed 11/27/19 Page 4 of 4




Docket No. 21603-14                  - 4 -

      It is further stipulated that, effective upon the entry of
this decision by the Court, petitioners waive the restrictions
contained in I.R.C. § 6213(a) prohibiting assessment and
collection of the deficiencies and additions to tax (plus
statutory interest) until the decision of the Tax Court becomes
final.


                                             WILLIAM J. WILKINS
                                             Chief Counsel
                                             Internal Revenue Service




                                         By:
JO    ALFRED IZ N,    JR.                      PhUL C.    FEINBERG
Tax Court Bar No. IJ0063                       Associate Area Co nsel
Petitioner                                     (Small Business/Self-
5222 Spruce Street                             Employed)
Bellaire, TX 77401                             Tax Court Bar No. FP0022
Telephone: (713) 668-8815                      Alliance Tower
                                               8701 S. Gessner Road
                                               Suite 710
                                               Houston, TX 77074-2944
                                               Telephone: (281) 721-7325



Dat e :                                  Date :          APR 2 2 2016
                                   Case 5:19-cv-01389-DAE Document 1-2 Filed 11/27/19 Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Michael H. Thomas, Margarita H. Thomas, United Built Homes LLC,
                                                                                                            Gonzales County Tax Assessor-Collector, Guadalupe County Tax
                                                                                                            Assessor-Collector, Estate of Thomas Bryan, Estate of Peggy Hailey
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant Gonzales County, Texas
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
David G. Adams, U.S. Dept. of Justice, Tax Division
717 N. Harwood St., Suite 400, Dallas, Texas 75201
(214) 880-9737

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. §§ 7401, 7403
VI. CAUSE OF ACTION Brief description of cause:
                                           Collection of federal tax liabilities and foreclosure of federal tax liens
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         729,920.30                               JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
11/27/2019                                                              /s/ David G. Adams
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
